15-538
Blunt v. City of New York


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
11th day of March, two thousand sixteen.

PRESENT:
            ROBERT A. KATZMANN,
                  Chief Judge,
            RAYMOND J. LOHIER, JR.,
            CHRISTOPHER F. DRONEY,
                  Circuit Judges.
_____________________________________

Samuel Blunt,

                            Plaintiff-Appellant,

                  v.                                               15-538

City of New York, New York City Police
Department, State of New York, District Attorney’s
Office, Unknown Supervisor, Det. 3rd Brian
Fleming, 2646, Det. Christopher Bastos, 4812, Det.
Mike Fantroy, C0035, Det. Jorge Macias, 6813,
ADA Christopher Prevost, ADA Amanda Levy,
Honorable Abraham Clott, Arraignment Judge, in
his official capacity, Honorable Neil E. Ross,
Examin. Hearing Judge, in his official capacity,
Honorable Edward Mclaughin, Trial Judge, in his
official capacity, Justice Mazzarelli, Appellate

                                                   1
Division 1st Dept., in his official capacity, District
Attorney Cyrus R. Vance, Jr., Ada Perez,
Superintendent Downstate Correctional Facility,

                        Defendants.*


FOR PLAINTIFF-APPELLANT:                        Samuel Blunt, pro se, Fishkill, NY.

FOR DEFENDANTS:                                 No appearance.1


     Appeal from a judgment of the United States District Court for the Southern District of
New York (Preska, C.J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant Samuel Blunt, proceeding pro se, appeals the district court’s dismissal of his 42

U.S.C. ' 1983 complaint. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

        In May 2015, this Court granted Appellant in forma pauperis status, dismissed his appeal

in part, and permitted him to proceed on one issue: whether “the district court erred in dismissing

[Appellant’s] conditions of confinement claim without deciding whether that claim stated a claim

for relief, and directing that he re-file that claim in a separate complaint.” Appellant has waived

this issue because he does not argue it in his brief. LoSacco v. City of Middletown, 71 F.3d 88,

92-93 (2d Cir. 1995) (holding that claims not raised in a pro se brief were abandoned); see also




* The Clerk of the Court is respectfully directed to amend the caption to conform to the above.
1
  The defendants are not parties to this appeal because the district court dismissed Blunt’s suit sua
sponte before any of them were served. See Boddie v. Alexander, 356 F. App’x 438, 439 n.1 (2d
Cir. 2009) (“Because the District Court dismissed this action before service of process, the
defendants listed in the complaint are not parties to this appeal.”).

                                                   2
Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in the

briefs are considered waived and normally will not be addressed on appeal.”).

       We have considered all of Appellant’s arguments and have found in them no basis for

reversal. Accordingly, we AFFIRM the judgment of the district court.

                                            FOR THE COURT:
                                            Catherine O=Hagan Wolfe, Clerk




                                               3